In an action, inter alia, to enjoin the defendants from using their property for certain nonresidential purposes, the defendants appeal from an order of the Supreme Court, Suffolk County (Pines, J.), dated March 19, 2009, which, after a hearing, granted the plaintiffs’ motion for a preliminary injunction.
Ordered that the order is affirmed, with, costs.
The plaintiffs, all of whom are resident taxpayers of the Town of Southold, commenced this action, inter alia, pursuant to Town Law § 268 (2) to enjoin the defendants, who are neighboring landowners, from using their property for certain nonresidential purposes in violation of the Town’s zoning ordinance. Simultaneously, the plaintiffs moved to preliminarily enjoin these same activities. The plaintiffs demonstrated a likelihood of success on the merits and that the equities are balanced in their favor. To obtain preliminary injunctive relief based on a violation of a zoning ordinance, a movant is not required to show irreparable harm (see Town of Islip v Modica Assoc. of NY 122, LLC, 45 AD3d 574, 575 [2007]; Town of Tully v Valley Realty Dev. Co., 254 AD2d 835, 836 [1998]; Eggert v LeFever, 222 AD2d 1043, 1044 [1995]). Thus, the Supreme Court properly granted the motion for a preliminary injunction.
The defendants’ remaining contentions are either without *1056merit or improperly raised for the first time in their reply brief (see NYCTL 2005-A Trust v 2137-2153 Nostrand Ave. Assoc., L.P., 69 AD3d 697, 698 [2010]). Dillon, J.P., Miller, Chambers and Lott, JJ., concur.